DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because the phrase “with holding the tire” should be “while holding the tire”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a centering device configured to position the tire (at least claim 1)
an inspection part provided on a side of the conveyor and configured to inspect an internal defect of the tire (at least claim 1)
a conveying device configured to convey the tire positioned by the centering device to the inspection part while holding the tire (at least claim 1)
a pressing piece configured to press an outer surface of the tire (at least claim 2)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification as performing the claimed function and equivalents thereof.
The centering device 52 includes a lifting table 58 provided between a plurality of rollers configuring the conveyor 5, and a pair of pressing pieces 60 (p. 5, ¶ 2)
The inspection part 54 includes a transmitting and receiving antenna unit 72, and an antenna moving means 76 (p. 8, ¶ 4 - p. 9, ¶ 1); The transmitting and receiving antenna unit 72 includes a transmitting antenna 73 configured to output a microwave to be irradiated to the tire T, and a receiving antenna 74 spatially separated from the transmitting antenna 73 and configured to receive a reflected wave of the microwave from the tire T (p. 9 ¶ 2)
the conveying device 56 includes a chuck part 64 configured to hold the tire T, a chuck driving means 65 for rotating the chuck part 64 around an axis of rotation of the tire T and vertically moving the same, and a linear guide 66 configured to move the chuck part 64 and the chuck driving means 65 to a side of the conveyor 5. (p. 6, ¶ 2)
see figures 1-2, element 60, examiner notes applicant’s figures depict a pressing piece as a bar with at least one roller

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 8 - 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 5 and 8-10, the limitation “to a place except the inspection part and the conveyor” is unclear. For the purpose of examination, the examiner interprets the limitation as “to a place outside the inspection part and the conveyor”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4 and 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over VerTiX-PLUS (VerTiX-PLUS X-RAY Inspection System, YouTube, October 1, 2014; “VerTiX-PLUS”), in view of Sutthaweekul (Influence of Lift-off on Microwave Open- ended Waveguide Time of Flight Based Tire Inspection, ICSAE, 2016; “Sutthaweekul”).


VerTiX-PLUS fails to disclose the inspection part comprises transmitting and receiving antenna and antenna moving means per the 112(f) claim interpretation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sutthaweekul’s microwave tire inspector in place of VerTiX-PLUS’s X-Ray inspector for tire scanning to reveal the internal structure of the tire. Doing so increases safety and reduces cost.

Regarding claim 2, VerTiX-PLUS and Sutthaweekul disclose the centering device comprises a pressing piece configured to press an outer surface of the tire (see VerTiX-PLUS video at least time period 0:38-0:45, examiner notes a lifting device moves up through the rollers and supports the tire as the roller table is rotated into a vertical configuration; subsequently the lifting device places the tire on a support with dual pressing element that move the tire to a predetermined position), wherein the conveying device comprises a chuck part configured to hold an inner peripheral part of the tire (see VerTiX-PLUS video at least time period 1:16-1:20, examiner notes a four bar spreader rotates the tire as the X-Ray inspection progresses), and wherein in a state in which the pressing piece presses the outer surface of the tire (see previous comment), after the chuck part holds the inner peripheral part of the tire (see previous comment), the pressing piece releases the pressing of the tire (see VerTiX-PLUS video at least time period 0:53-0:54, examiner notes as four bar spreader is fully inserted into tire wheel hole, the pressing elements release).

VerTiX-PLUS and Sutthaweekul, as combined in claim 2, fail to disclose the gripping portions powered by an air actuator at least partially controlled by a non-contact displacement sensor.
Applicant has not disclosed that the gripping portions of the chuck powered by an air actuator and controlled by a non-contact displacement sensor is critical or produces unexpected results. As such, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to design a tire chuck including powering gripping elements 

Regarding claims 4 and 6 - 7, VerTiX-PLUS and Sutthaweekul disclose the conveying device (see VerTiX-PLUS video at least time period 0:53-0:58, examiner notes a four bar spreader is inserted into the tire hub space and lifts the tire toward the X-Ray inspection element) is configured to return the tire of which an internal defect is not detected in the inspection part to the conveyor (see VerTiX-PLUS video at least time period 2:23-2:34, examiner notes the four bar speader lowers the tire into the centering cart where the tire moves to a conveyer where it is lifted and rotated into a horizontal position).

Claims 5 and 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over VerTiX-PLUS (VerTiX-PLUS X-RAY Inspection System, YouTube, October 1, 2014; “VerTiX-PLUS”) and Sutthaweekul (Influence of Lift-off on Microwave Open- ended Waveguide Time of Flight Based Tire Inspection, ICSAE, 2016; “Sutthaweekul”), further in view of Krolczyk (US 10121238; “Krolczyk”).

Regarding claims 5 and 8 - 10, VerTiX-PLUS and Sutthaweekul, as combined in claims 1-4 respectively, fail to disclose the conveying device removes defective tires from the conveyor line.
Krolczyk teaches, in figure 1, the conveying device (16) is configured to take out ((52) col. 5, lines11-14, examiner notes Krolczyk’s pusher removes a rejected tire to the side of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Krolczyk’s scheme of sorting rejected tires off of the inspection conveyor into Sutthaweekul’ and VerTiX-PLUS’s inspection system for revealing internal defects of tire since grading and sorting tires is well-known in the art. Doing so reduces cost of managing defective tires.

Conclusion
The art made of record and not relied upon but considered pertinent to applicant's disclosure is VerTiX-PLUS brochure which teaches a fully automated inspection system capable of handling variable tire sizes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856